                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

TERRY LAMONT WILSON                                   )
                                                      )
       Petitioner,                                    )
                                                      )
       v.                                             )       CAUSE NO.: 1:18-CV-346-TLS-SLC
                                                      )
SHERIFF,                                              )
                                                      )
       Respondent.                                    )

                                    OPINION AND ORDER

       This matter is before the Court on Plaintiff Terry Lamont Wilson’s amended petition for

a writ of habeas corpus [ECF No. 3]. The Plaintiff, a prisoner without a lawyer, previously filed

a habeas corpus petition attempting to challenge his sentence by the Grant Superior Court under

cause number 27D02-1711-F5-144 on October 26, 2018 [ECF No. 1]. On October 30, 2018, the

Court denied the Plaintiff’s petition without prejudice as he did not use the court’s habeas corpus

form [ECF No. 2]. The Plaintiff subsequently filed an amended petition using the court’s habeas

corpus form on November 19, 2018 [ECF No. 3].

       Before considering the merits of a habeas petition, the court must ensure the petitioner

has exhausted all available remedies in state court as required by 28 U.S.C. § 2254(b)(1)(A).

“Inherent in the habeas petitioner’s obligation to exhaust his state court remedies before seeking

relief in habeas corpus, see 28 U.S.C. § 2254(b)(1)(A), is the duty to fairly present his federal

claims to the state courts.” Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004) (internal

citations omitted).

       Fair presentment in turn requires the petitioner to assert his federal claim through
       one complete round of state-court review, either on direct appeal of his conviction
       or in post-conviction proceedings. This means that the petitioner must raise the
       issue at each and every level in the state court system, including levels at which
       review is discretionary rather than mandatory.

Id. at 1025–26 (internal citation omitted).

       Here, Wilson pleaded guilty on August 13, 2018. He did not file a direct appeal and he

has not filed a post-conviction relief petition [ECF No. 4 at 2]. He has not properly presented his

claims to the Indiana Supreme Court. As such, he has not exhausted his claims, and it is still

possible for him to do so. Therefore, this case will be dismissed without prejudice, so that he can

pursue his claims in the State courts.

       When dismissing a habeas petition as unexhausted, the Court must consider whether the

statute of limitations has expired or is so close to expiring that dismissal “would effectively end

any chance at federal habeas review.” Dolis v. Chambers, 454 F.3d 721, 725 (2006) (internal

citations and quotations omitted). Here, there are still many months before the 1-year period of

limitation expires. See 28 U.S.C. § 2244(d)(1)(A). Therefore, there is no basis for staying this

proceeding.

       For these reasons, the petition is DISMISSED WITHOUT PREJUDICE pursuant to

Section 2254 Habeas Corpus Rule 4 because it is unexhausted.

       SO ORDERED on December 7, 2018.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
